Citation Nr: 9925968	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for severe hallux 
valgus of the right foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for severe hallux 
valgus of the left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel




INTRODUCTION

The veteran had active service from October 1945 to September 
1948 and from November 1950 to November 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1992 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased evaluation in excess 
of 10 percent for his bilateral foot disability.  The veteran 
appealed this denial to the Board and the Board REMANDED the 
case to the RO for additional development in November 1994.

In a December 1996 rating decision, the RO recharacterized 
the veteran's bilateral foot disability as severe hallux 
valgus of the right foot, post operative with resection of 
the metatarsal head and severe hallux valgus of the left foot 
and assigned 10 percent evaluation for each foot.


REMAND

The veteran is currently assigned the maximum rating for 
hallux valgus.  38 C.F.R. Part 4, Code 5280 (1998).  A higher 
rating would require a disability analogous to amputation of 
the great toe with removal of the metatarsal head.  38 C.F.R. 
Part 4, Code 5171 (1998).  The VA examinations of 1995 and 
1997 do not provide sufficient information about the 
veteran's forefoot to make that determination.  The veteran 
should be referred to another examiner for an adequate 
examination.  

The 1995 and 1997 VA examinations dwelt on the veteran's 
ankles, which the examiner related to the hallux valgus 
deformity.  This raises the issue of service connection for 
the ankles.   

The Board regrets the further delay; however, this case must 
be REMANDED to the RO for the following:  

1.  The veteran should be scheduled for a 
VA examination of his feet, by an 
examiner who has not previously examined 
him.  The entire claims folder, including 
a copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  All 
necessary tests and X-rays should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner should describe all hallux 
valgus and forefoot findings in detail.  

The examiner should express an opinion as 
to whether the hallux valgus causes a 
disability analogous to amputation of the 
great toe with removal of the metatarsal 
head.  He must discuss the reasons for 
his opinion, addressing gait impairment 
and all other pertinent factors.  

The examiner should also describe the 
ankle disability and explain the process 
by which the hallux valgus affects the 
ankle.  

The RO may ask such additional questions 
as it deems necessary to adjudicate the 
issues.  

2.  In an increased rating case, when a 
claimant fails to report for examination 
without good cause, the claim must be 
denied.  38 C.F.R. § 3.655 (1998).  If 
the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  

4.  The RO should adjudicate whether the 
veteran's ankle disabilities are service-
connected.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals






